Citation Nr: 1225531	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the RO. 

A review of the Virtual VA paperless claims processing system reveals rating decisions that are pertinent to the issue on appeal.  

In a June 2009 rating decision, the RO assigned a temporary total rating based on surgical or other treatment necessitating convalescence for his service-connected back disability; a 10 percent evaluation for the service-connected back disability beginning on March 1, 2009; and special monthly compensation at the housebound rate.

In a February 2012 rating decision, the RO granted service connection for peripheral neuropathy of the right lower extremity and assigned a 20 percent evaluation, effective on July 22, 2010 and for peripheral neuropathy of the left lower extremity and assigned a 20 percent evaluation, effective on July 22, 2010.


FINDING OF FACT

The Veteran is shown to be precluded from securing and maintaining substantially gainful employment consistent with occupational and educational background.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability by reason of service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).

The Veteran is assigned a 50 percent evaluation for the service-connected peripheral neuropathy of the left upper extremity, effective in January 2008; a 20 percent evaluation for type II diabetes mellitus, effective in November 2005; a 20 percent evaluation for peripheral neuropathy of the right upper extremity, effective in January 2008; a 20 percent evaluation for peripheral neuropathy of the left lower extremity, effective in July 2010; a 20 percent evaluation for peripheral neuropathy of the right lower extremity, effective in July 2010; a 10 percent evaluation for hypertension, effective in November 2005; a 10 percent evaluation for diabetic retinopathy, effective in November 2005; a 10 percent evaluation for the residuals of a cerebrovascular accident with weakness in the lower extremities, effective in March 2007; a 10 percent evaluation for a back disability with degenerative changes, effective in March 2009; and a noncompensable evaluation for bilateral hearing loss.  The combined rating is 90 percent, effective in July 2010.  

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2011).

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341 (2011).

VA's General Counsel has held that under 38 C.F.R. § 4.16, a total rating based on individual unemployability (TDIU) by reason of service-connected disability may be assigned based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.  

However, not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity.  

In this case, the pertinent facts are not in dispute.  The record shows that the Veteran last worked as a U.S. Postal worker as a vehicle mechanic and clerk in January 2006.  In a February 2008 statement, he reported being unable to continue working due to his service-connected disability.

In August 2006, the Veteran's application for VA Vocational Rehabilitation and Employment services was denied based on medical evidence that indicated his disabilities precluded his capability of completing a training program or returning to work.

During a March 2007 VA examination, the Veteran reported being unemployed following a cerebrovascular accident in August 2006.  The examiner observed that the Veteran had difficulty keeping his balance while walking and ambulated with a cane.

In February 2008, a VA physician's assistant from the Orlando, Florida, VA Healthcare Center opined that the Veteran was unable to maintain gainful employment.

During a June 2008 VA examination, the Veteran indicated that he had been unemployed since 2005.  He continued to have left-sided weakness following his cerebrovascular accident and to need to use a cane for aid in maintaining his balance on his left side.  He was unable to hold things or write with his dominant hand.  The examiner noted that the service-connected peripheral neuropathy of the upper extremities had severe effects on his usual daily activities.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). 

On review of the entire record, the Board finds that the Veteran is precluded from  securing and following a substantially gainful occupation consistent with his occupational and educational background.  Bowling v. Principi, 15 Vet. App. 1, 7 (2001); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

The evidence shown that the Veteran was last able to work in his usual occupation with the U.S. Postal Service in January 2006.  The submitted medical records and the June 2008 VA examination show that he was unable to "secure and retain employment and to earn significant income."  VAOPGCPREC 5-2005 (Nov. 25, 2005). 


ORDER

A total disability rating based on individual unemployability by reason of service-connected disability is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


